DREW, Justice
(dissenting).
I would have no trouble agreeing to the opinion and judgment in this case prepared by Justice THOMAS if I could find any basis' in the record for the conclusion that the effect of the statute was to reduce, adjust or regulate the compensation fixed by the statute. There can be no question about the power of the Legislature to adjust and regulate the compensation which it has the power to fix but this premise rests upon' the condition that the Legislature is in fact dealing with compensation. That the Legislature in this instance was not dealing with compensation is manifest from the act itself wherein the Legislature expressly states “it being the intention of this legislature to see that the boards of public instruction of such counties receive no compensation for holding their elective' office except for the expense money which is provided for them by general law.” The Legislature thought, I am sure, from what it said, that it was eliminating the item of compensation, not reducing, adjusting or regulating it. If this is so, then the effect of what it did was to remove or suspend the office holder contrary to the provisions of Section 15 of Article IV of the Florida Constitution.
The ever increasing tendency of one branch of our government to encroach upon the historical prerogatives of the other constitutes the greatest menace to the liberties of the people. If allowed to continue, it may eventually destroy the very foundations of our constitutional democracy. I think in this instance the legislative branch has clearly entered the field of the executive branch where it has no right to be. While the Legislature has the clear right to abolish the office, it has no right to remove from such office the one who lawfully holds it so long as the office is in existence. Nor may it lawfully do so by the elusive method of either eliminating the compensation altogether — as I think was done here — or reducing it to the point that it amounts to the same thing.
I, therefore, most respectfully dissent from the opinion and judgment